Case 21-50964-bem   Doc 182    Filed 07/06/21 Entered 07/06/21 13:58:54   Desc Main
                              Document      Page 1 of 6
Case 21-50964-bem   Doc 182    Filed 07/06/21 Entered 07/06/21 13:58:54   Desc Main
                              Document      Page 2 of 6
Case 21-50964-bem   Doc 182    Filed 07/06/21 Entered 07/06/21 13:58:54   Desc Main
                              Document      Page 3 of 6
Case 21-50964-bem   Doc 182    Filed 07/06/21 Entered 07/06/21 13:58:54   Desc Main
                              Document      Page 4 of 6
Case 21-50964-bem   Doc 182    Filed 07/06/21 Entered 07/06/21 13:58:54   Desc Main
                              Document      Page 5 of 6
Case 21-50964-bem   Doc 182    Filed 07/06/21 Entered 07/06/21 13:58:54   Desc Main
                              Document      Page 6 of 6
